Citation Nr: 1218008	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-43 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 1, 2007, for payment of additional compensation for dependent children.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to December 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 determination by the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In February 1997 the Veteran filed a claim seeking VA compensation benefits; he listed 2 dependent children, K.D. (identified as a step-child) and D.J.

2.  A September 1997 rating decision awarded the Veteran VA compensation benefits; an October 7, 1997 letter to the Veteran advised him that a computer-generated letter would address that award, and that to receive benefits for dependent children he had to provide their Social Security numbers; an October 8, 1997 letter advised the Veteran that he was awarded compensation for a back disability rated 40 percent, of the amount of his monthly payment, and of the effective date of the award (but did not mention whether or not the amount encompassed dependents); it is also reasonably shown that he did not receive the October 7, 1997 dated letter.   

3.  In July 27, 2007 -received correspondence the Veteran reported that he had recently discovered that his VA compensation benefit did not include payments for dependent children; he attached copies of birth certificates and Social Security numbers for his children D.J. and C.J. (this correspondence was the initial notification from the Veteran to VA that he had C.J. as a dependent child); VA has received no further documentation regarding K.D; the Veteran was awarded additional monthly compensation for 2 dependent children from August 1, 2007.  


CONCLUSIONS OF LAW

1.  An earlier effective date of January 1, 1997, is warranted for the payment of additional compensation for the Veteran's dependent child D.J.  38 U.S.C.A. §§ 1115, 5103, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.205, 3.209, 3.210, 3.401(b) (2011).  

2.  An effective date prior to July 27, 2007 for additional compensation for dependent child C.J. is not warranted.  38 U.S.C.A. §§ 1115, 5103, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.4, 3.31, 3.151, 3.155, 3.204, 3.205, 3.209, 3.210, 3.401 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The pertinent facts in this case are not in dispute and the law is dispositive.  Therefore, the does not apply.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Mason v. Principi, 16 Vet. App. 129 (2002).  Accordingly, discussion of whether there was compliance with VCAA notice/duty to assist provisions is not required.  

B. Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  [The effective date of an award of service connection based on an original claim is the day following separation from service or date entitlement arose, if the claim is received within one year of discharge from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).]

Additional compensation may be payable for a spouse and child where a veteran is in receipt of a disability evaluation of 30 percent or more.  38 U.S.C.A. § 1115; 3.4(b)(2).  An award of additional compensation for dependents shall be payable from the effective date of such rating, but only if proof of dependency is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).  The implementing regulation provides the effective date for additional compensation for a dependent for compensation will be the latest of the following dates: (1) date of claim, which means date of veteran's marriage or birth of a child, if the evidence of the event is received within one year of the event; otherwise, date notice is received of the dependent's existence if the evidence is received within one year of VA request; (2) date dependency arises; (3) effective date of the qualifying disability; or date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  

To establish proof of dependency, a claimant must submit a statement and proof of marriage or birth of a child, including the spouse's or dependent's full name, social security number, and date and place of marriage.  A copy of a public record of marriage containing the names of the parties, date and place of marriage, and number of prior marriages if shown on the official record is adequate and will be accepted.  38 C.F.R. §§ 3.204, 3.205.  A copy of a public record of birth will be accepted as proof of age or relationship if it is not inconsistent with material of record, or if it shows on its face that it is based upon evidence which would otherwise be acceptable.  38 C.F.R. § 3.209.  Evidence of relationship of a stepchild will consist of proof of birth under § 3.209, evidence of the marriage of the veteran to the natural parent of the child, and evidence that the child is a member of the Veteran's household.  38 C.F.R. § 3.210.  

The earliest that the additional award of compensation for a dependent or a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On February 20, 1997, the Veteran filed a claim of service connection for an eye injury and for residuals of a back injury.  He listed the name of his spouse and the date and place of marriage.  He also provided the names and dates of birth of his two children (K.D. and D.J,), whom (K.D.) was identified as a stepchild.  

A report of contact in the claims file reflects that in March 1997 the Veteran was residing in another state (and that his mailing address was unknown to VA, but was sought).  

A September 1997 rating decision granted the Veteran a 40 percent rating for chronic lumbosacral strain and degenerative disc disease of the lumbar spine, effective from December 29, 1996 (the day following his separation from service).  

An October 7, 1997 letter from the Little Rock Arkansas RO to the Veteran advised him  that in order for VA to consider his dependents for benefit purposes, he needed to provide the Social Security numbers for each dependent claimed and a statement of the residence for his stepchild or a copy of the adoption decree.  He was also advised that he would receive a computer-generated letter discussing the award.  Attached was a VA Form 21-686c, Declaration of Status of Dependents.  An October 8, 1997 computer-generated letter to the Veteran advised him that he was awarded compensation for a back disability rated 40 percent, of the monetary amount, and of the effective date of the award (but does not indicate whether or not the award encompasses dependents).  The following document in the claims file (dated in September 1999) shows that the Veteran was residing at a new mailing address.  

A December 2001 letter notified the Veteran of an increase in his benefits and informed him that if he was receiving additional benefits for dependents, he should notify the VA immediately of any change in their status.  

On July 27, 2007, the Veteran filed a claim for additional compensation for his dependents.  He stated that he was being improperly compensated as a single Veteran as opposed to a married Veteran with two dependent children.  He requested that the additional compensation to be effective the date of the original award date in 1996.  He submitted a copy of his marriage license and birth certificates for his two children, D.J., and C.J..  

In a December 12, 2007 letter, the RO requested the Veteran to complete an enclosed VA Form 21-686c.  

In January 2008, the Veteran submitted a VA Form 21-686c, and provided the name of his prior spouse (as they were divorced in May 2006), her Social Security number, and the date and place of marriage, as well as the names, dates and places of birth, and the Social Security numbers of his children.  He requested retroactive payment of additional compensation for dependents effective the date of the award of service connection.  He submitted a duplicate copy of his marriage license.  

In February 2008, the RO awarded the Veteran additional compensation benefits for two children (D.J. and C.J.), effective August 1, 2007; he appealed the effective date of the award.  

At the April 2012 videoconference hearing, the Veteran testified any correspondence sent to his home between 1996 and 1998 may have been compromised and mishandled.  He indicated that he did not receive notice that VA required more documentation for him to receive payment for dependent children.  He further indicated that he was unaware that the payments he was receiving did not encompass payments for dependent children.  He also indicated that as soon as he became aware of that fact, and that VA required further documentation for such payments, he provided the documentation.  He also testified that the U.S. Postal Service has acknowledged that there had been some difficulties handling his mail during this period.  He noted that he has had seven addresses since 1997 and that each time he relocated he updated his address appropriately (but that mail was not always forwarded).  

The Board finds that the effective date for payment of additional compensation benefits for the Veteran's dependent child (D.J.) should be January 1, 1997, as sought.  The record reflects that from the filing of his claim for VA compensation benefits in February 1997 VA has been aware he was married and had dependent children (then K.D. and D.J.).  Although he did not respond to the October 7, 1997 letter requesting corroboration of his dependent children the Board finds plausible and credible his explanation (including in sworn testimony) that he had mail delivery problems (which are corroborated to some extent in the record by envelopes of returned letters, rebutting the presumption of regularity of delivery or mail); that he was unaware that he was not receiving additional compensation for dependent children (the October 8, 1997 notice of the award does not delineate whether or not payments for dependent children are encompassed in the monthly amount); and that he provided the documentation sought as soon as he became aware it was needed.  His explanation is supported by the argument that it would have been against his interest to deliberately withhold from VA documentation in his possession that would afford him additional compensation.  

Notably, the record does not include documentation of any communication from VA to the Veteran indicating that he was being denied additional compensation for dependent children.  Without any such notice, and with an October 8 award letter that does not indicate whether or not dependents benefits are included, the Veteran had no notice that there was a denial of dependents benefits he could challenge.  Consequently, any such denial or inferred denial did not become final, but remained pending until his July 2007 communication (which then constituted an appeal).  Resolving reasonable doubt in favor of the Veteran, the Board concludes that his submission of documentation necessary for establishing dependence (as to D.J.) was timely, and that an effective date of January 1, 1997 for the payment of additional compensation benefits for one dependent child is warranted.  

However, the Board finds the Veteran's allegation that he is entitled to retroactive compensation for any further dependent children to be without legal merit.  

Regarding K.D., identified as a stepchild in the Veteran's February 20, 1997 claim for service connection for an eye injury and for residuals of a back injury, the Board notes that evidence required of a dependent relationship of a stepchild includes proof of birth under § 3.209, evidence of the marriage of the veteran to the natural parent of the child, and evidence that the child is a member of the Veteran's household.  38 C.F.R. § 3.210.  Significantly, while the Veteran has submitted birth certificates of his two (natural) children, he has not presented similar evidence regarding K.D., or any evidence of relationship of a stepchild as provided under § 3.209, or ever provided any evidence that K.D. was a member of his household.  Even after becoming aware that documentation is required to support dependency of a child for VA compensation purposes, the Veteran has not presented any such documentation with respect to K.D.  Hence, he is not entitled to payment of any additional compensation for K.D. as a dependent.  

Regarding C.J., there is no evidence that prior to July 27, 2007 the Veteran provided notification to VA that C.J. was his dependent child.  While she was born in January 1997, he did not identify her as a dependent in his February 1997 claim for compensation.  The first notice that VA first received her existence C.J. as a dependent child of the Veteran was on July 27, 2007 when he submitted C.J.'s birth certificate and Social Security number along with his letter requesting additional compensation for dependent children; the Veteran has not alleged any earlier notification to VA that C.J. is his dependent child, and none is shown in the record.   Hence, August 1, 2007 is the correct effective date for additional compensation for C.J. as a dependent child.  38 C.F.R. § 3.401(b).  



ORDER

An effective date of January 1, 1997, is granted for the award of additional monthly compensation benefits for D.J. as a dependent child of the Veteran, subject to the regulations governing payment of monetary benefits.  

An effective date prior to August 1, 2007 for the award of further additional compensation based on C.J. being the Veteran's dependent child is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


